Title: To James Madison from John M. Forbes, 30 June 1803
From: Forbes, John M.
To: Madison, James


					
						Sir!
						June 30th. 1803
					
					Since writing the foregoing I am honored with your Circular of 9th. April last with Copy of the Act of 

28th. February, by the wise provissions of which the embarrasments incident to the duty of foreign Consuls are 

almost entirely done away.  Some cases have already occurred not foreseen by the Legislature.  One is that of 

Seamen who from ill usage, or other reasons may demand their Discharge, and propose to relinquish the extra 

Wages.  In such cases I presume the general controul over these Discharges given to the Consuls will authorize 

them to exact in all cases the ten dollars which remain to the United States fund for relief of Seamen.  If your 

Opinion should be different from mine, will be much obliged by your instructions, in the mean time shall act on 

my own Construction of the Law.  The King of England as Elector of Hannover having refused to ratify the 

Capitulation concluded between the Regency of that Electorate and the french General Mortier, it is this day 

asserted that the french Army has crossed the Elbe at Lauenburg, with a determination to make the Hannoverian 

army Prisoners of War.  They have retired in conformity with their Capitulation to Ratzeburg, where it is said they 

are determined to oppose to this new attack, a desperate but probably an ineffectual Resistance.  We have the 

most solemn and reiterated assurances from France and Prussia, that the territory and trade of this City shall 

remain inviolate.  Yet so uncertain are all military movements which depend in any degree on the wavring policy 

of the northern cabinets that our position is still painfully precarious; I shall advise you by every opportunity the 

events of importance that may come to my knowledge.
					I am promised by the Sindic a second answer from the Chargé d’Affaires of his Britannic Majesty, in 

which I understand an advantage will be taken of the want of legal evidence of the injury complained of, 

being founded on Letters from the Captain and a Passenger on board.  In consequence I have issued Instructions 

to the Captains as they sail from this.  Copy of these instructions you have also inclosed.  I have the honor to be 

very respectfully, Dr. Sir, Your obedt. Servant,
					
						John M. Forbes
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
